Motion Granted in Part; Abatement Order filed May 24, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                         ____________

                                   NO. 14-12-00251-CV
                                     ____________

                     FOXLEY ARCHITECTURE, INC., Appellant

                                              V.

    HELENA FCP, L.L.C., HHT-FCP LIMITED 4 AND FCP MANAGEMENT
                      COMPANY, L.L.C., Appellees


                        On Appeal from the 270th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-25749


                           ABATEMENT                  ORDER

       This is an appeal from a judgment signed November 9, 2011. It appears from the
record that the judgment is not final.
       The Texas Supreme Court has advised that if an appellate court is uncertain about
the intent of an order to finally dispose of all claims and parties, it can abate the appeal to
permit clarification by the trial court. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206
(Tex. 2001). Texas Rule of Appellate Procedure 27.2 provides as follows:
       The appellate court may allow an appealed order that is not final to be
       modified so as to be made final and may allow the modified order and all
       proceedings relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2.

       On May 14, 2012, appellant filed a motion to abate the case to determine finality.
Accordingly, we order the case abated and remanded to the trial court for a period of thirty
days so that the trial court may clarify whether the summary judgments are final and to
permit the parties to obtain a severance order, if necessary. A supplemental clerk’s record
containing the trial court’s clarifying order(s) shall be filed with the clerk of this court
within 45 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental
clerk’s record is filed in this court. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion. It is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing, if a hearing is required, in compliance with
this court=s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.
       It is so ORDERED.


                                       PER CURIAM